\COQ\|G\L/d-I>WN'-‘

NNNNNNNNNo_»-¢o-oo-I»-¢c-‘o-¢o_o-¢o-¢
O°\lo\\l\-§WN'_‘O\C®\\Q\LI\¢PWN*_‘O

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

***

JANE DOE, a minor, by and through Case No. 3:l8-cv-00428-LRH-WGC
her natural parent, GRACE DOE,

ORDER
Plaintiff,

V.

CARSON CITY, a consolidated
municipality and political subdivision

of the State of Nevada; JAYE PHILLIPS,
individually; JACOBS ENTERTAINMENT,
INC., a foreign corporation,

Defendants.

 

 

 

 

Defendant Carson City has filed a motion to dismiss (ECF No. l l) the amended complaint
of plaintiff Jane Doel (ECF No. 7). Defendant Jaye Phillips joined the motion to dismiss on
November 13, 2018. (ECF No. l9). Following the closure of briefing, it came to the Court's
attention that a subsequently filed case by a Doe plaintiff (3:18-cv-00538-HDM-WGC) ("Doe !1")
was based upon similar questions of fact and law as this action. The presiding judges conferred
and, pursuant to Local Rule 42-1, the subsequently filed case was reassigned to this judge. Prior
to reassignment, the court denied Carson City's similar motion to dismiss in the Doe 11 case. (Doe
II, ECF No. 21).

The Court has reviewed Carson City’s motion to dismiss in this action and plaintiff’s

amended complaint, and the Court reaches a similar conclusion as was reached under the facts and

 

‘ The Court previously granted plaintiff’ s motion to proceed under a pseudonym because of the nature of
her allegations (ECF No. 5).
l

 

\DOQ\)O\LA-I>V)N»-

NNNNNNNNN»-¢_o»-¢~o_o-¢»-¢¢-‘o_¢»~
®\lo\\/\AL»JN'_‘O\D®\IO\{/\AWN'_‘O

 

 

law applicable in Doe 1]. Plaintiff has sufficiently placed Carson City on notice of the allegations
she has lodged against it by alleging the specific facts required under ]qbal and Twombly. Ashcroft
v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007)). Based upon the specific facts alleged in plaintiffs amended complaint and the reasonable
inferences which arise from the pleaded facts, the Court concludes that plaintiff has set forth
sufficient statements of each claim sufficient to satisfy the pleading requirements of Federal Rules
of Civil Procedure 12(b)(6) and has given the defendants fair notice of each claim and the grounds
upon which it rests.

IT lS THER.EFORE ORDERED that defendant Carson City’s motion 110 dismiss (ECF
No. ll) is DENIED.

IT lS SO ORDE_YD`

DATED thisgé day of March, 2019. .

LA Y . HICKS
UNITED STATES DISTRICT JUDGE

 

